DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 and 01/19/2021 are  acknowledged by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -2, 11-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2019/0214833),  hereinafter Li. 
As to claims 1, 11 and 21, Li discloses in figure 1, an electronic apparatus, comprising: batteries [battery units (141); see ¶0053];
       a charger [charger (110); ¶0051] configured to charge the batteries; 
          a switch network  [switch array module (130); see ¶0053-0054] electrically connected to the batteries; and a charging controller [charge controller (120): ¶0053-0054]  configured to control the switch network to change a connection relationship between the batteries and to control the charger to charge the batteries while the batteries are in the changed connection relationship [see figure  3; as shown in the figure, the battery is connected in parallel  or series and the charging process takes place in both connection relationships; see Abstract,  and also  ¶006, ¶0030].  
               As to claims 2 and 12, Li discloses in figures 1-6, wherein, in a high-voltage charging mode, the charging controller is configured to control the switch network to change the connection relationship from a parallel connection relationship to a series connection relationship, and to control the charger to charge the batteries [see ¶0103-0106], while the batteries are in the series connection relationship, with a voltage set to correspond to the high-voltage charging mode, and wherein, in a low-voltage charging mode, the charging controller is configured to maintain the connection relationship as the parallel connection relationship, and to control the charger to charge the batteries, while the batteries are in the parallel connection relationship, with a voltage set to correspond to the low-voltage charging mode [see ¶0103-0106; noted that the battery pack is charged with high charging mode/fast charging mode in series connections and in low charging mode in parallel connections; see figure 6; Steps (606)-(609)].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 -8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of  Tian et al. (US 2017/0294790), hereinafter Tian.
              As to claims 3 and 13,  Li discloses all of the claim inventions except, wherein the charging controller is further configured to determine a charging mode to be a high-voltage charging mode in response to an output voltage value of a power supplier being greater than or equal to a threshold voltage, and to determine the charging mode to be a low-voltage charging mode in response to the output voltage value being less than the threshold voltage.  
          Tian discloses in figures 1-3, wherein the charging controller is further configured to determine a charging mode to be a high-voltage charging mode in response to an output voltage value of a power supplier being greater than or equal to a threshold voltage, and to determine the charging mode to be a low-voltage charging mode in response to the output voltage value being less than the threshold voltage [see ¶0009; and ¶0113; noted that the detecting circuit (325) detects the charging voltage and determines the charging mode based on the detected voltage of the power source].

As to claims 4 and 14, Tian  discloses in figures 1-5, wherein the charging controller is further configured to determine a required voltage value for the charger based on the output voltage value and to control the charger based on the determined required voltage value [where the charging device voltage requirement is determined and the charging mode is set based on the output voltage value].  
                 As to claims 5 and 15,  Tian discloses in figures 1-5,  wherein the charging controller is further configured to calculate a required charging current value based on either one or both of an output voltage value of a power supplier and a usage pattern of a user, and to determine a charging mode based on the calculated required charging current value, in response to the output voltage value being greater than or equal to a threshold voltage [see ¶0049-0050].  
              As to claims 6 and 16,  Li in combination with Tian discloses, wherein the charging controller is further configured to determine the charging mode to be a high-voltage charging mode in response to the calculated required charging current value being greater than or equal to a threshold current, and to determine the charging mode to be a low-voltage charging mode in response to the calculated required charging current value being less than the threshold current.  
            As to claims 7 and 17,  Tian discloses in figures 1-3,  wherein the charging controller is further configured to determine an output voltage value of a power supplier based on information about an output voltage range of the power supplier and maximum charging efficiency information for each of output voltages in the output voltage range, to calculate a required charging current value based on the determined output voltage value, and to determine a 
                As to claims 8 and 18 , Li in combination with  Tian discloses,  wherein the charging controller is further configured to determine the charging mode to be a low-voltage charging mode in response to the determined output voltage value being less than a threshold voltage, to determine the charging mode to be the low-voltage charging mode in response to the determined output voltage value being greater than or equal to the threshold voltage and the calculated required charging current value being less than a threshold current, and to determine the charging mode to be a high-voltage charging mode in response to the determined output voltage value being greater than or equal to the threshold voltage and the calculated required charging current value being greater than or equal to the threshold current[Tian discloses the detecting circuit (325) detects the charging voltage and determines the charging mode based on the detected voltage of the power source; see ¶009 and ¶0113].
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kondo (US 2018/0328995).
            As to claims 9 and 19, Li discloses all of the claim inventions except, a first switch configured to electrically connect the charger and a load; and a second switch configured to electrically connect the charger to the batteries. 
                        Kondo discloses in figure 1, a first switch [switch 135] configured to electrically connect the charger and a load; and a second switch [switch 130] configured to electrically connect the charger to the batteries [see ¶0019 and ¶0020]. 

        As to claims 10 and 20, Li in combination with Kondo discloses, wherein the charging controller further configured to control the first switch to interrupt an electrical connection between the charger and the load in a high-voltage charging mode [see Kondo’s ¶0019 & ¶0020].  
       As to claims 11-21 the method steps will be met during the normal operation of the apparatus described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859